DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following terms invoke 112(f) interpretation: combustion means, circulation means, distribution means,  control means, and temperature detecting means.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitation “Control means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification refers to control part (16) that controls and other functional language, but does mention any structure, such as a computer or CPU.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hashizume et al. (JP2005337632) machine translation provided for references.
Regarding claim 1, Hashizume discloses a  heating and hot-water supply device comprising (Figure 1): a combustion means (10); a heat exchanger (11) for heating a heating heat-medium to a target heat medium temperature ([0027])  by heat generated by the combustion means; a circulation passage (15) for connecting the heat exchanger to an external heating terminal ([0017],i.e. heating radiator); a circulation means (13, i.e. pump) provided in the circulation passage to circulate the heating heat-medium; a bypass passage (16, Figure 1) branched off from the circulation passage and bypassing the heating terminal; a distribution means (18, [0015]) for distributing the heating heat-medium to the circulation passage (15) and the bypass passage (16); a hot-water supply heat exchanger(12) provided in the bypass passage; a water supply passage (17) for supplying tap water to the hot-water supply heat exchanger; a hot-water supply passage for supplying water, which is heated by the hot-water supply heat exchanger, at a predetermined hot-water supply setting temperature ([0027], i.e. set temperature); and a control means ([0027]) controlling at least the combustion means, the circulation means, and the distribution means ([0029]), wherein the control means is capable of adjusting a distribution ratio of the distribution means to be adaptable to a heating operation, a hot-water supply operation, and a simultaneous heating and hot-water supply operation, and at the time of transition from the heating operation to the simultaneous heating and hot-water supply operation, in a case where the heating terminal for performing heating is a warm air heater, the control means raises the target heat medium temperature (Abstract).
Please reference bolden sections:
SOLUTION: This hot water supply and heating device 1 comprises a burning means 10, a heating flow channel 15 capable of connecting with a specific heating radiator, a bypass flow channel 16 branched from the heating flow channel 15, and a hot water supply channel 17. Further a distribution flow rate adjusting part 18 is mounted on a branch part to the bypass flow channel 16 of the heating flow channel 15, and the distribution flow rate adjusting part 18 can distribute a ratio of a flow rate at a heating radiator side and that of a bypass flow channel 16 side within a specific range. The flow rate of a heat medium flowing in the bypass flow channel 16 is maximized when only the hot water supply is used, the flow rate of the heat medium flowing to the bypass flow channel 16 is adjusted within a range of more than a specific flow rate when only the heating is used, and the flow rate of the heat medium flowing in the bypass flow channel 16 is adjusted to achieve a calculated heat quantity when both of the hot water supply and heating are used.
 As a clarification, ([0007]) discloses a controller that performs the control and executes the commands, although not enumerated in the disclosure and in order to obtain the desired heat distribution to the system and achieve the calculated heat quantity, the medium temperature must be increased, as per the laws of thermodynamics.
Regarding claim 2, Hashizume discloses the heating and hot-water supply device according to claim 1, comprising a temperature detection means (33,[0037]) for detecting a temperature of the heating heat-medium returning from the heating terminal to the heat exchanger, wherein the control means raises the target heat medium temperature on condition that a detection temperature of the temperature detection means drops by a predetermined value or more due to the transition from the heating operation to the simultaneous heating and hot-water supply operation ([0047-0048]).
As a clarification, the system adjusts and increases the target temperature based on the temperatures detected at the various sensor and these temperatures would drop during this transition period.
Regarding claim 3, Hashizume discloses the heating and hot-water supply device according to claim 2, wherein the temperature detection means (32, Figure1) is arranged on a heating terminal side (15a-15b) of a junction part (@18) of the circulation passage and the bypass passage (16). 
Regarding claim 4, Hashizume discloses a heating and hot-water supply device (Figure 1) comprising: a combustion means (10); a heat exchanger (11) for heating a heating heat-medium to a target heat medium temperature ([0027]) by heat generated by the combustion means; a circulation passage for connecting the heat exchanger to an external heating terminal ([0017],i.e. heating radiator); a circulation means  (13, i.e. pump) provided in the circulation passage to circulate the heating heat-medium; a bypass passage (16) branched off from the circulation passage and bypassing the heating terminal; a distribution means (18) for distributing the heating heat-medium to the circulation passage and the bypass passage; a hot-water supply heat exchanger (12) provided in the bypass passage; a water supply passage (17a) for supplying tap water to the hot-water supply heat exchanger; a hot-water supply passage (17) for supplying water, which is heated by the hot-water supply heat exchanger, at a predetermined hot-water supply setting temperature; and a control means ([0027]) controlling at least the combustion means, the circulation means, and the distribution means ([0029]), wherein the control means is capable of adjusting a distribution ratio of the distribution means to be adaptable to a heating operation, a hot-water supply operation, and a simultaneous heating and hot-water supply operation, and at the time of transition from the heating operation to the simultaneous heating and hot-water supply operation, in a case where the heating terminal for performing heating is a warm air heater, the control means adjusts the distribution ratio of the distribution means from a heating operation distribution ratio to a predetermined initial distribution ratio different from a hot-water supply operation distribution ratio (Abstract).
Please reference bolden sections:
SOLUTION: This hot water supply and heating device 1 comprises a burning means 10, a heating flow channel 15 capable of connecting with a specific heating radiator, a bypass flow channel 16 branched from the heating flow channel 15, and a hot water supply channel 17. Further a distribution flow rate adjusting part 18 is mounted on a branch part to the bypass flow channel 16 of the heating flow channel 15, and the distribution flow rate adjusting part 18 can distribute a ratio of a flow rate at a heating radiator side and that of a bypass flow channel 16 side within a specific range. The flow rate of a heat medium flowing in the bypass flow channel 16 is maximized when only the hot water supply is used, the flow rate of the heat medium flowing to the bypass flow channel 16 is adjusted within a range of more than a specific flow rate when only the heating is used, and the flow rate of the heat medium flowing in the bypass flow channel 16 is adjusted to achieve a calculated heat quantity when both of the hot water supply and heating are used.
Regarding claim 5, Hashizume discloses the heating and hot-water supply device according to claim 4, wherein at the time of transition from the heating operation to the simultaneous heating and hot-water supply operation, in a case where the heating terminal for performing heating is not a warm air heater, the control means adjusts the distribution ratio of the distribution means from the heating operation distribution ratio to the hot-water supply operation distribution ratio ([0007]). 
Please reference bolden sections:
[0007] In order to achieve the above-mentioned object, the invention according to claim 1 comprises a combustion means, a heating flow path capable of forming a circulation path by connecting a predetermined heating radiator, and the heating flow. There is a bypass channel that branches from the road and bypasses the heating radiator and joins the heating channel, and a hot water supply channel that introduces water through the water inlet, heats the water through the hot water supply, and discharges the water to the outside. The heating channel is provided with a first heat exchanger and a circulation pump, and the first heat exchanger heats the heat medium in the heating channel with the combustion gas generated in the combustion means, and the circulation pump circulates the heat medium in the heating channel, and the bypass channel can heat the water introduced from the water inlet of the hot water channel using the heat medium circulating in the heating channel. A second heat exchanger is provided, bypassing the heating channel A distribution flow rate adjusting means capable of distributing a ratio between a flow rate of the heat medium flowing in the heating radiator and a flow rate of the heat medium flowing in the bypass flow path is provided at the branch portion to the path, and A heating operation detecting means for detecting a request for operation of the heating radiator, a water inlet detecting means for detecting that the flow rate of the hot water supply passage is equal to or higher than a predetermined flow rate, and a temperature of the water discharged from the hot water supply portion for a predetermined value. Hot water supply calorie calculation means for calculating the amount of heat necessary for adjusting to the hot water supply temperature, and a control means, the control means of the detection result of the heating operation detection means, the detection result of the incoming water detection means and the hot water supply heat amount calculation means The distribution flow rate adjusting means is controlled based on the calculation result, and the control means is controlled so as to satisfy all the following conditions 1) to 3). 1) A heat medium that flows in the bypass channel when it is detected by the incoming water detection means that the flow rate of the hot water supply channel is equal to or higher than a predetermined flow rate and the heating operation detection unit does not detect a request for operation of the heating radiator. The distribution flow rate adjusting means is adjusted so that the flow rate of the flow rate becomes maximum. 2) When the water flow detection means does not detect that the flow rate of the hot water supply channel is equal to or higher than the predetermined flow rate and the heating operation detection means detects a request for operation of the heating radiator, the heat flowing through the bypass flow channel. The distribution flow rate adjusting means is adjusted in a range where the flow rate of the medium is equal to or higher than a certain flow rate. 3) When the flow rate of the hot water supply passage is detected to be equal to or higher than the predetermined flow rate by the incoming water detection means, and the heating operation detection means detects the request for the operation of the heating radiator, the heat medium flowing through the bypass flow passage The distribution flow rate adjusting means is adjusted so that the heat quantity possessed by becomes the heat quantity calculated by the heat quantity calculating means.
As a clarification, the device factors in when the transition occurs by the temperatures sensors and then adjusts the flow rates accordingly based on the heat quantity calculations which would be the same if the heating device was an air heating unit or floor heating unit because it accounts for the different rates of heat loss.
Regarding claim 6, Hashizume discloses the heating and hot-water supply device according to claim 4, wherein after a predetermined time has elapsed from adjustment of the distribution ratio at the time of transition from the heating operation to the simultaneous heating and hot-water supply operation, the control means adjusts the distribution means to a distribution ratio according to a heating required capacity and a hot-water supply required capacity ([0044]).
Please reference bolden sections:
[0044] Then, similarly to when the heating operation is performed during the hot water supply operation, the amount of heat generated by the combustion means 10 is increased (S6). Then, the amount of heat generated by the combustion means 10 increases, and the amount of heat that can be transferred to the heating medium and used for heating or hot water supply increases. Thereafter, the opening degree of the distribution flow rate adjusting unit 18 is changed to increase the flow rate of the heat medium flowing to the heating radiator side (S7). The change of the opening degree of the distribution flow rate adjusting unit 18 may be made to gradually change while maintaining the amount of heat supplied to the bypass flow path 16 side to the required amount of heat calculated by the hot water supply heat amount calculating means. Alternatively, the opening degree of the distribution flow rate adjusting unit 18 may be started to change after a predetermined time has elapsed after the incoming water amount detecting unit 38 detects a flow rate above a certain level.
As a clarification, once the transition has been made there is a set time delay in order for the system to stabilize temperature and flow rates prior to adjustment.
Regarding claim 7, Hashizume discloses the heating and hot-water supply device according to claim 6, wherein in a case where the heating terminal for performing heating is a warm air heater, the control means adjusts the distribution ratio of the distribution means so that a distribution rate on a circulation passage side in the initial distribution ratio is set as a lower limit ([0007,0022-0023]).
[0022] The distribution flow rate adjusting unit 18 can change the ratio of the flow rate of the heat medium flowing to the heating radiator side and the flow rate of the heat medium flowing to the bypass flow path 16 side to a predetermined range by adjusting the opening degree. it can. Therefore, the ratio of the amount of heat supplied to the heating radiator and bypass channel 16 can be freely changed, and the ratio of the amount of heat radiated by the heating radiator and the amount of heat exchanged by the second heat exchanger 12 can be changed. it can.
[0023] The range in which the flow rate ratio of the distribution flow rate adjusting unit 18 can be changed is arbitrary. In the distribution flow rate adjusting unit 18 of the hot water supply / room heating device 1 of the present embodiment, even when the flow rate on the bypass flow channel 16 side is minimized, the heat medium having a constant flow rate flows on the bypass flow channel 16 side.
As a clarification, see comments in the rejection of claim air heating and since the total heat usage is known and targeted an almost infinite number of ratios can be obtained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892, Notice of Reference Cited, for art that discloses the same inventive content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762